             Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 1 of 16




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 --------------------------------------------------------
 SHIVA STEIN,                                               :
                                                            :
                   Plaintiff,                               :   Civil Action No. 1:21-cv-7306
                                                            :
 v.                                                         :   COMPLAINT FOR VIOLATIONS OF
                                                            :   SECTIONS 14(a) AND 20(a) OF THE
 CAPSTEAD MORTGAGE CORPORATION,                             :   SECURITIES EXCHANGE ACT OF
 PAT AUGUSTINE, JACK E. BIEGLER,                            :   1934
 MICHELLE P. GOOLSBY, GARY KEISER,                          :
 CHRISTOPHER W. MAHOWALD,                                   :   JURY TRIAL DEMANDED
 MICHAEL G. O’NEIL, PHILLIP A.                              :
 REINSCH, MARK S. WHITING, BENEFIT                          :
 STREET PARTNERS REALTY TRUST,                              :
 INC., and RODEO SUB I, LLC,                                :
                                                            :
                   Defendants.                              :
 --------------------------------------------------------   :

        Shiva Stein (“Plaintiff”), by and through her attorneys, alleges the following upon

information and belief, including investigation of counsel and review of publicly-available

information, except as to those allegations pertaining to Plaintiff, which are alleged upon personal

knowledge:

        1.       This is an action brought by Plaintiff against Capstead Mortgage Corporation

(“Capstead or the “Company”), the members Capstead’s board of directors (the “Board” or the

“Individual Defendants”), Benefit Street Partners Realty Trust (“Benefit Street Partners”) and

Rodeo Sub I, LLC (“Merger Sub” and collectively with the Company, Benefit Street Partners, the

Board or Individual Defendants, the “Defendants”) for their violations of Sections 14(a) and 20(a)

of the Securities Exchange Act of 1934 (the “Exchange Act”), 15 U.S.C. §§ 78n(a), 78t(a), and

SEC Rule 14a-9, 17 C.F.R. 240.14a-9 and 17 C.F.R. § 244.100, in connection with the proposed
            Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 2 of 16




merger between Capstead and Benefit Street Partners Corporation and its affiliates (“Benefit Street

Partners”).

       2.       Defendants have violated the above-referenced sections of the Exchange Act by

causing a materially incomplete and misleading Registration Statement on Form S-4 (the

“Registration Statement”) to be filed on August 19, 2021 with the United States Securities and

Exchange Commission (“SEC”) and disseminated to Company stockholders. The Registration

Statement recommends that Company stockholders vote in favor of a proposed transaction

whereby Capstead will merge with and into Merger Sub, with Merger Sub continuing as the

surviving company and a direct wholly owned subsidiary of Benefit Street Partners (the “Proposed

Transaction”). Pursuant to the terms of the definitive agreement and plan of merger the companies

entered into (the “Merger Agreement”), each Capstead stockholder will receive: (i) a cash payment

equal to a 15.75% premium to Capstead’s diluted book value per share and (ii) shares of Benefit

Street Partners common stock calculated on an adjusted “book-for-book” basis, to be calculated

on a date prior to the closing of the Proposed TRansaction (the “Merger Consideration”).

       3.       As discussed below, Defendants have asked Capstead’s stockholders to support the

Proposed Transaction based upon the materially incomplete and misleading representations and

information contained in the Registration Statement, in violation of Sections 14(a) and 20(a) of

the Exchange Act. Specifically, the Registration Statement contains materially incomplete and

misleading information concerning the analyses performed by the Company’s financial advisor,

Credit Suisse Securities (USA) LLC (“Credit Suisse”) in support of its fairness opinions.

       4.       It is imperative that the material information that has been omitted from the

Registration Statement is disclosed to the Company’s stockholders prior to the forthcoming

stockholder vote so that they can properly exercise their corporate suffrage rights.




                                                 2
             Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 3 of 16




        5.       For these reasons and as set forth in detail herein, Plaintiff seeks to enjoin

Defendants from taking any steps to consummate the Proposed Transaction unless and until the

material information discussed below is disclosed to Capstead’s stockholders or, in the event the

Proposed Transaction is consummated, to recover damages resulting from the Defendants’

violations of the Exchange Act.

                                  JURISDICTION AND VENUE

        6.       This Court has subject matter jurisdiction pursuant to Section 27 of the Exchange

Act (15 U.S.C. § 78aa) and 28 U.S.C. § 1331 (federal question jurisdiction) as Plaintiff alleges

violations of Sections 14(a) and 20(a) of the Exchange Act and SEC Rule 14a-9.

        7.       Personal jurisdiction exists over each Defendant either because the Defendant

conducts business in or maintains operations in this District, or is an individual who is either

present in this District for jurisdictional purposes or has sufficient minimum contacts with this

District as to render the exercise of jurisdiction over Defendant by this Court permissible under

traditional notions of fair play and substantial justice.

        8.       Venue is proper in this District under Section 27 of the Exchange Act, 15 U.S.C. §

78aa, as well as under 28 U.S.C. § 1391, because Benefit Street Partners is headquartered in this

District.

                                              PARTIES

        9.       Plaintiff is, and has been at all relevant times, the owner of Capstead stocks and has

held such stocks since prior to the wrongs complained of herein.

        10.      Individual Defendant Pat Augustine has served as a member of the Board since

August 2020.

        11.      Individual Defendant Jack E. Biegler has served as a member of the Board since

June 2005.


                                                   3
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 4 of 16




       12.      Individual Defendant Michelle P. Goolsby has served as a member of the Board

since June 2012.

       13.      Individual Defendant Gary Keiser has served as a member of the Board since

January 2004.

       14.      Individual Defendant Christopher W. Mahowald has served as a member of the

Board since June 2005 and is the Chairman of the Board.

       15.      Individual Defendant Michael G. O’Neil has served as a member of the Board since

April 2000.

       16.      Individual Defendant Phillip A. Reinsch has served as a member of the Board since

July 2016 and is the Company’s President and Chief Executive Officer.

       17.      Individual Defendant Mark S. Whiting has served as a member of the Board since

April 2000.

       18.      Defendant Capstead is a Maryland corporation and maintains its principal offices

at 8401 N. Central Expressway, Suite 800, Dallas, Texas 75225. The Company’s stock trades on

the New York Stock Exchange under the symbol “CMO.”

       19.      Defendant Benefit Street Partners is a party to the Merger Agreement.

       20.      Defendant Merger Sub is a party to the Merger Agreement.

       21.      The defendants identified in paragraphs 10-17 are collectively referred to as the

“Individual Defendants” or the “Board.”

       22.      The defendants identified in paragraphs 10-20 are collectively referred to as the

“Defendants.”




                                                4
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 5 of 16




                               SUBSTANTIVE ALLEGATIONS

A.     The Proposed Transaction

       23.     Capstead operates as a real estate investment trust (REIT) in the United States. It

invests in a portfolio of residential mortgage pass-through securities primarily consisting of short-

duration adjustable-rate mortgage securities issued and guaranteed by government-sponsored

enterprises, or by an agency of the federal government. The Company qualifies as a REIT for

federal income tax purposes. It generally would not be subject to federal corporate income taxes

if it distributes at least 90% of its taxable income to its stockholders. The Company was

incorporated in 1985 and is headquartered in Dallas, Texas.

       24.     On July 26, 2021, the Company and Benefit Street Partners jointly announced the

Proposed Transaction:

               NEW YORK & DALLAS--(BUSINESS WIRE)-- Benefit Street
               Partners Realty Trust, Inc. (“BSPRT”), a publicly-registered,
               non-listed real estate investment trust (“REIT”), and Capstead
               Mortgage Corporation (NYSE: CMO) (“Capstead”), a REIT,
               today announced they have entered into a definitive merger
               agreement. Under the terms of the agreement, Capstead common
               stockholders will receive a cash payment equal to a 15.75%
               premium to Capstead’s diluted book value per share and shares
               of BSPRT common stock calculated on an adjusted “book-for-
               book” basis. The book values for Capstead and BSPRT used to
               calculate the cash consideration and exchange ratio will be set
               on a date prior to the closing of the transaction. Based on the
               June 30 adjusted book values per share,1 the implied cash
               payment would be $0.99 per share and the total value would
               be $7.30 per share, representing an implied 20% premium to the
               last reported sale price of Capstead common stock on the New
               York Stock Exchange (“NYSE”) on July 23, 2021.

               The combined company, to be called “Franklin BSP Realty
               Trust” post-close, will transition the capital base of Capstead, a


                                                 5
Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 6 of 16




     residential mortgage REIT, into commercial mortgage loans
     where BSPRT is focused. BSPRT’s external manager, Benefit
     Street Partners L.L.C. (“BSP”), a wholly-owned subsidiary of
     Franklin Resources, Inc. (“Franklin Templeton”), will manage
     the combined company following the completion of the
     transaction. Upon closing the transaction, which is expected in
     the fourth quarter of 2021, the combined company will become
     the fourth largest commercial mortgage REIT with nearly $2
     billion of pro forma equity and its common stock will trade on
     the NYSE under the new ticker symbol FBRT.

     Highlights of the Merger
 •   Transaction provides Capstead common stockholders with a
     cash payment at closing equal to a 15.75% premium to diluted
     book value per share and an ongoing ownership interest in
     Franklin BSP Realty Trust with the potential for higher returns
     and dividend yields.
 •   Franklin BSP Realty Trust will be the 4th largest commercial
     mortgage REIT with nearly $2 billion of pro forma equity.
 •   Transition to BSPRT’s strategy of originating commercial
     mortgage loans, which has delivered returns on equity in excess
     of 10%, is expected to generate higher returns with less
     volatility and lower leverage than Capstead’s current strategy.
 •   Franklin BSP Realty Trust will be externally managed by an
     experienced team of approximately 60 real estate credit
     investment professionals at BSP, led by Michael Comparato,
     BSP’s Head of Commercial Real Estate, and Franklin
     Templeton with significant investment and risk management
     expertise across the credit spectrum.
 •   Franklin BSP Realty Trust will be publicly traded on the NYSE
     under the ticker FBRT, providing existing BSPRT stockholders
     greater access to liquidity.
 •   A $100 million common stock repurchase program will be
     available post-closing to support the combined company’s
     common stock trading level.

     Richard J. Byrne, President and Chief Executive Officer of
     BSPRT, said, “With the combined capital of BSPRT and


                                   6
Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 7 of 16




    Capstead, we are well positioned to capture opportunities ahead
    of us and create superior value for our stockholders. We believe
    our differentiated investment strategy, marked by a focus on
    middle market commercial real estate mortgages, provides us a
    significant competitive advantage with a large-scale, diverse
    portfolio that has delivered strong growth and attractive returns
    over the long term. Coupled with BSP’s strong deal sourcing
    and underwriting capabilities supported by Franklin
    Templeton’s world class sponsorship, the new Franklin BSP
    Realty Trust will be poised to benefit from the large and
    compelling commercial real estate lending market opportunity
    resulting from a significant volume of upcoming commercial
    real estate debt maturities.”

    Phillip A. Reinsch, Chief Executive Officer of Capstead, said,
    “This transaction provides Capstead common stockholders with
    an immediate and sizable cash premium and significant
    opportunity to participate in the upside of the combined
    company as it establishes itself as one of the larger publicly-
    traded commercial mortgage REITs. After conducting a
    thorough strategic review, our Board concluded redirecting
    Capstead’s capital into commercial real estate lending by
    combining with a highly respected originator that has a strong
    track record and best-in-class sponsorship is an exciting
    opportunity. Combining with BSPRT will allow Capstead’s
    stockholders to transition into an ownership position in a leading
    commercial mortgage REIT capable of generating 10%-plus
    returns on equity that we believe has significant long-term
    growth potential.”

    The combined company will be externally managed by BSP, a
    leading credit-focused alternative asset manager with
    approximately $32 billion of assets under management as of
    June 30, 2021. BSP is a wholly-owned subsidiary of Franklin
    Templeton, one of the largest independent asset managers in the
    world with over $1.5 trillion of assets under management as of
    June 30, 2021.




                                    7
Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 8 of 16




    External manager BSP will fund approximately $75 million of
    the cash merger consideration to be paid for each share of
    Capstead common stock. The remaining cash consideration will
    be funded by BSPRT, which will also issue shares of the
    combined company’s common stock for each share of Capstead
    common stock based on an adjusted book-for-book exchange.
    The merger will be a taxable transaction for U.S. federal income
    tax purposes.

    In addition to the above consideration, BSPRT will assume
    Capstead’s $100 million in unsecured borrowings maturing in
    2035 and 2036 and $258 million of issued and outstanding
    7.50% Series E cumulative redeemable preferred stock, which
    will be exchanged for new preferred shares of the combined
    company with the same terms.

    BSPRT and BSP have committed to certain structural and
    market protections to support the combined company’s common
    stock performance following completion of the merger,
    including a 6-month lock-up for approximately 94% of the
    current shares of BSPRT common stock and a committed
    common stock repurchase plan of up to $100 million to support
    the combined company’s stock price beginning four weeks after
    closing, up to $35 million of which will be funded by BSP and
    Franklin Templeton.

    The transaction has been unanimously approved by both
    companies’ Boards of Directors and is subject to customary
    closing conditions, including the approval of Capstead’s
    stockholders.

    Credit Suisse is serving as financial advisor and Hunton
    Andrews Kurth LLP is serving as legal advisor to Capstead.
    Houlihan Lokey served as lead financial advisor, and Barclays
    served as financial advisor, to BSPRT. Hogan Lovells US LLP
    served as legal advisor to BSPRT.

                                 ***



                                   8
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 9 of 16




       25.     The Board has unanimously agreed to the Proposed Transaction. It is therefore

imperative that Capstead’s stockholders are provided with the material information that has been

omitted from the Registration Statement, so that they can meaningfully assess whether or not the

Proposed Transaction is in their best interests prior to the forthcoming stockholder vote.

B.     The Materially Incomplete and Misleading Registration Statement

       26.     On August 19, 2021, Capstead and Benefit Street Partners jointly filed the

Registration Statement with the SEC in connection with the Proposed Transaction.             The

Registration Statement was furnished to the Company’s stockholders and solicits the stockholders

to vote in favor of the Proposed Transaction. The Individual Defendants were obligated to

carefully review the Registration Statement before it was filed with the SEC and disseminated to

the Company’s stockholders to ensure that it did not contain any material misrepresentations or

omissions. However, the Registration Statement misrepresents and/or omits material information

that is necessary for the Company’s stockholders to make an informed decision concerning

whether to vote in favor of the Proposed Transaction, in violation of Sections 14(a) and 20(a) of

the Exchange Act.

Omissions and/or Material Misrepresentations Concerning Financial Projections

       27.     The Registration Statement fails to provide material information concerning

financial projections by management and relied upon by Credit Suisse in its analyses. The

Registration Statement discloses management-prepared financial projections for the Company

which are materially misleading. The Registration Statement indicates that in connection with the

rendering of its fairness opinion, that the management prepared certain non-public financial

forecasts (the “Company Projections” and “Benefit Street Partners Projections”) and provided

them to the Board and Credit Suisse by management of both Capstead and Benefit Street Partners

with forming a view about the stand-alone and pro forma valuations. Accordingly, the Registration


                                                 9
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 10 of 16




Statement should have, but fails to provide, certain information in the projections that

managements provided to the Board and its financial advisor. Courts have uniformly stated that

“projections … are probably among the most highly-prized disclosures by investors. Investors can

come up with their own estimates of discount rates or [] market multiples. What they cannot hope

to do is replicate management’s inside view of the company’s prospects.” In re Netsmart Techs.,

Inc. S’holders Litig., 924 A.2d 171, 201-203 (Del. Ch. 2007).

       28.     For the Company Projections, the Registration Statement provides values for a non-

GAAP (Generally Accepted Accounting Principles) financial metric for fiscal years 2021 through

2023: Diluted Core Earnings Per Common Share as calculated by each of the Company’s and

Benefit Street Partners’s management, but fails to provide line items used to calculate this metric

or a reconciliation of the non-GAAP metric to its most comparable GAAP measure, in direct

violation of Regulation G and consequently Section 14(a).

       29.     For the Benefit Street Partners Projections, the Registration Statement fails to

disclose the projected distributed cash flows that Benefit Street Partners was forecasted to generate

during the third and fourth quarters of fiscal year ending 2021 through the full fiscal year ending

December 31, 2023, and Benefit Street Partners’ Book Value per Common Share, metrics used in

Credit Suisse’s financial analyses (below).

       30.     When a company discloses non-GAAP financial measures in a Registration

Statement that were relied on by a board of directors to recommend that stockholders exercise their

corporate suffrage rights in a particular manner, the company must, pursuant to SEC regulatory

mandates, also disclose all projections and information necessary to make the non-GAAP

measures not misleading, and must provide a reconciliation (by schedule or other clearly

understandable method) of the differences between the non-GAAP financial measure disclosed or




                                                 10
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 11 of 16




released with the most comparable financial measure or measures calculated and presented in

accordance with GAAP. 17 C.F.R. § 244.100.

       31.     The SEC has noted that:

               companies should be aware that this measure does not have a
               uniform definition and its title does not describe how it is calculated.
               Accordingly, a clear description of how this measure is calculated,
               as well as the necessary reconciliation, should accompany the
               measure where it is used. Companies should also avoid
               inappropriate or potentially misleading inferences about its
               usefulness. For example, "free cash flow" should not be used in a
               manner that inappropriately implies that the measure represents the
               residual cash flow available for discretionary expenditures, since
               many companies have mandatory debt service requirements or other
               non-discretionary expenditures that are not deducted from the
               measure.

       32.     Thus, to cure the Registration Statement and the materially misleading nature of the

forecasts under SEC Rule 14a-9 as a result of the omitted information in the Registration

Statement, Defendants must provide a reconciliation table of the non-GAAP measure to the most

comparable GAAP measure to make the non-GAAP metric included in the Registration Statement

not misleading.

Omissions and/or Material Misrepresentations Concerning Financial Analyses

       33.     With respect to Credit Suisse’s Selected Public Companies Analysis for BSPRT,

the Registration Statement fails to disclose Benefit Street Partners’ reported tangible book value

per share (“TBVPS”).

       34.     With respect to Credit Suisse’s Dividend Discount Analysis for Capstead, the

Registration Statement fails to disclose: (i) terminal values for Capstead; (ii) the basis for applying

a selected range of price/TBVPS multiples of 0.90x to 1.05x; and (iii) the basis for applying a

selected range of discount rates of 9.0% to 13.0%.




                                                  11
           Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 12 of 16




          35.   With respect to Credit Suisse’s Dividend Discount Analysis for Benefit Street

Partners, the Registration Statement fails to disclose: (i) terminal values for Benefit Street Partners;

(ii) the basis for applying a selected range of price/TBVPS multiples of 0.95x to 1.20x; and (iii)

the basis for applying a selected range of discount rates of 8.0% to 14.0%.

          36.   With respect to Credit Suisse’s Analyst Price Targets analysis, the Registration

Statement fails to disclose the analysts observed and the corresponding price targets.

          37.   In sum, the omission of the above-referenced information renders statements in the

Registration Statement materially incomplete and misleading in contravention of the Exchange

Act. Absent disclosure of the foregoing material information prior to the special stockholder

meeting to vote on the Proposed Transaction, Plaintiff will be unable to make a fully-informed

decision regarding whether to vote in favor of the Proposed Transaction, and she is thus threatened

with irreparable harm, warranting the injunctive relief sought herein.

                                      CLAIMS FOR RELIEF

                                              COUNT I

                 On Behalf of Plaintiff Against All Defendants for Violations of
           Section 14(a) of the Exchange Act and Rule 14a-9 and 17 C.F.R. § 244.100

          38.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          39.   Rule 14a-9, promulgated by the SEC pursuant to Section 14(a) of the Exchange

Act, provides that proxy communications with stockholders shall not contain “any statement

which, at the time and in the light of the circumstances under which it is made, is false or

misleading with respect to any material fact, or which omits to state any material fact necessary in

order to make the statements therein not false or misleading.” 17 C.F.R. § 240.14a-9.




                                                  12
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 13 of 16




       40.     Defendants have issued the Registration Statement with the intention of soliciting

stockholder support for the Proposed Transaction.          Each of the Defendants reviewed and

authorized the dissemination of the Registration Statement and the use of their name in the

Registration Statement, which fails to provide critical information regarding, among other things,

the financial projections that were prepared by the Company and relied upon by the Board in

recommending the Company’s stockholders vote in favor of the Proposed Transaction.

       41.     In so doing, Defendants made untrue statements of fact and/or omitted material

facts necessary to make the statements made not misleading. Each of the Individual Defendants,

by virtue of their roles as officers and/or directors, were aware of the omitted information but failed

to disclose such information, in violation of Section 14(a). The Individual Defendants were

therefore negligent, as they had reasonable grounds to believe material facts existed that were

misstated or omitted from the Registration Statement, but nonetheless failed to obtain and disclose

such information to stockholders although they could have done so without extraordinary effort.

       42.     Defendants were, at the very least, negligent in preparing and reviewing the

Registration Statement.     The preparation of a Registration Statement by corporate insiders

containing materially false or misleading statements or omitting a material fact constitutes

negligence.   Defendants were negligent in choosing to omit material information from the

Registration Statement or failing to notice the material omissions in the Registration Statement

upon reviewing it, which they were required to do carefully. Indeed, Defendants were intricately

involved in the process leading up to the signing of the Merger Agreement and the preparation and

review of strategic alternatives.

       43.     The misrepresentations and omissions in the Registration Statement are material to

Plaintiff, who will be deprived of her right to cast an informed vote if such misrepresentations and




                                                  13
           Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 14 of 16




omissions are not corrected prior to the vote on the Proposed Transaction. Plaintiff has no adequate

remedy at law. Only through the exercise of this Court’s equitable powers can Plaintiff be fully

protected from the immediate and irreparable injury that Defendants’ actions threaten to inflict.

                                             COUNT II

 On Behalf of Plaintiff Against the Individual Defendants for Violations of Section 20(a) of
                                      the Exchange Act

          44.   Plaintiff incorporates each and every allegation set forth above as if fully set forth

herein.

          45.   The Individual Defendants acted as controlling persons of Capstead within the

meaning of Section 20(a) of the Exchange Act as alleged herein. By virtue of their positions as

directors of Capstead, and participation in and/or awareness of the Company’s operations and/or

intimate knowledge of the incomplete and misleading statements contained in the Registration

Statement filed with the SEC, they had the power to influence and control and did influence and

control, directly or indirectly, the decision making of Capstead, including the content and

dissemination of the various statements that Plaintiff contends are materially incomplete and

misleading.

          46.   Each of the Individual Defendants was provided with or had unlimited access to

copies of the Registration Statement and other statements alleged by Plaintiff to be misleading

prior to and/or shortly after these statements were issued and had the ability to prevent the issuance

of the statements or cause the statements to be corrected.

          47.   In particular, each of the Individual Defendants had direct and supervisory

involvement in the day-to-day operations of Capstead, and, therefore, is presumed to have had the

power to control or influence the particular transactions giving rise to the Exchange Act violations

alleged herein, and exercised the same. The omitted information identified above was reviewed



                                                 14
         Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 15 of 16




by the Board prior to voting on the Proposed Transaction. The Registration Statement at issue

contains the unanimous recommendation of the Board to approve the Proposed Transaction. The

Individual Defendants were thus directly involved in the making of the Registration Statement.

       48.     In addition, as the Registration Statement sets forth at length, and as described

herein, the Individual Defendants were involved in negotiating, reviewing, and approving the

Merger Agreement. The Registration Statement purports to describe the various issues and

information that the Individual Defendants reviewed and considered. The Individual Defendants

participated in drafting and/or gave their input on the content of those descriptions.

       49.     By virtue of the foregoing, the Individual Defendants have violated Section 20(a)

of the Exchange Act.

       50.     As set forth above, the Individual Defendants had the ability to exercise control

over and did control a person or persons who have each violated Section 14(a) and Rule 14a-9, by

their acts and omissions as alleged herein. By virtue of their positions as controlling persons, these

defendants are liable pursuant to Section 20(a) of the Exchange Act. As a direct and proximate

result of Individual Defendants’ conduct, Plaintiff will be irreparably harmed.

       51.     Plaintiff has no adequate remedy at law. Only through the exercise of this Court’s

equitable powers can Plaintiff be fully protected from the immediate and irreparable injury that

Defendants’ actions threaten to inflict.

                                     RELIEF REQUESTED

       WHEREFORE, Plaintiff demands injunctive relief in her favor and against the Defendants

jointly and severally, as follows:

       A.      Preliminarily and permanently enjoining Defendants and their counsel, agents,

employees and all persons acting under, in concert with, or for them, from proceeding with,




                                                 15
           Case 1:21-cv-07306-PAE Document 1 Filed 08/31/21 Page 16 of 16




consummating, or closing the Proposed Transaction, unless and until Defendants disclose the

material information identified above which has been omitted from the Registration Statement;

          B.     Rescinding, to the extent already implemented, the Merger Agreement or any of

the terms thereof, or granting Plaintiff rescissory damages;

          C.     Directing the Defendants to account to Plaintiff for all damages suffered as a result

of their wrongdoing;

          D.     Awarding Plaintiff the costs and disbursements of this action, including reasonable

attorneys’ and expert fees and expenses; and

          E.     Granting such other and further equitable relief as this Court may deem just and

proper.

                                           JURY DEMAND

          Plaintiff demands a trial by jury.

 Dated: August 31, 2021                             MELWANI & CHAN LLP

                                               By: /s/ Gloria Kui Melwani
                                                   Gloria Kui Melwani
                                                   1180 Avenue of the Americas, 8th Fl.
                                                   New York, NY 10036
                                                   Telephone: (212) 382-4620
                                                   Email: gloria@melwanichan.com

                                                    Attorneys for Plaintiff




                                                  16
